Citation Nr: 1445365	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension (claimed as high blood pressure due to clogged arteries as a result of exposure to herbicides), including as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to a rating in excess of 10 percent for ischemic heart disease (IHD) prior to May 9, 2010 and in excess of 30 percent from that date.  

4.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2011 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for hypertension, including as secondary to service-connected disabilities and entitlement to a TDIU prior to February 5, 2013 are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to February 5, 2013, the Veteran's PTSD with major depressive disorder is shown to have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not reduced reliability and productivity.

2.  For the period from February 5, 2013, the Veteran's PTSD with major depressive disorder is shown to have caused occupational and social impairment with deficiencies in most areas; however, total social impairment has not been shown at any time.  

3.  For the period prior to May 9, 2010 the Veteran's IHD was not manifested by workload of greater than 5 METs but not greater than 7 METS that results in dyspnea, fatigue, angina, dizziness, or syncope, or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

4.  For the period from May 9, 2010, the Veteran's IHD was not manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

5.  The evidence shows that from February 5, 2013 the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD with major depressive disorder prior to February 5, 2013 is not warranted; a 70 percent rating (but no higher) is warranted from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (Code) 9411 (2014).

2.  Ratings for IHD in excess of 10 percent prior to May 9, 2010, and in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Code 7005 (2014).

3.  A TDIU rating is warranted from February 5, 2013.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

As the rating decision on appeal granted service connection PTSD with major depressive disorder and IHD and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran  has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In a claim for increase, such as TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received such notice (with respect to his claim for a TDIU) by letter in December 2010.  

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA (fee basis) examinations in August and November 2010 and January and February 2013.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the Veteran's service-connected disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the schedular ratings for PTSD with major depressive disorder, IHD, and a TDIU for the period from February 5, 2013, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

PTSD with Major Depressive Disorder

The Veteran's PTSD with major depressive disorder has been rated under Code 9411 and the General Rating Formula for Mental Disorders (General Formula), which provides:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §4.130, Code 9411.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD with anxiety disorder during the applicable timeframe.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lesser scores reflect increasingly more severe levels of mental impairment.  Throughout the entire appeals period, the evidence of record documents that GAF scores for the Veteran was 55.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

On November 2010 VA (fee basis) psychiatric examination, the Veteran reported symptoms of intrusive recollections, avoidance behaviors, and sympathetic nervous system arousal secondary to exposure to trauma, with symptoms lasting more than three months.  His symptoms were severe, constant and continuous, and affected his total daily functioning resulting in decreased energy and concentration.  He reported that he no longer engaged in activities that were previously enjoyed; his task completion at work and home were poor.  He reported having trouble sleeping for 40 years.  He experienced prolonged sleep onset latencies, fragile sleep with multiple prolonged awakenings, nightmares, and profound daytime sleepiness.  He did not have a history of violent behavior or suicide attempts.  He reported symptoms of depressed and irritable mood, reduced interests, feelings of guilt and worthlessness, reduced energy and concentration, which affected his total daily functioning, and resulted in social withdrawal, irritability and conflicts with others, social anxiety and avoidance behavior.  He was not receiving any treatment for his psychiatric disability at the time of the examination.  He had not been hospitalized or made any emergency room visits for his psychiatric disability.  

On mental status examination, his appearance, hygiene and behavior were appropriate.  His affect and mood showed anxiety, and there were findings of PTSD and depressed mood.  Pervasive depressed mood impacted all facets of work and home life, social withdrawal, suspiciousness, persistent anxiety, sleep disturbance with nightmares, intrusive recollections, avoidance behaviors, exaggerated startle response, and sympathetic nervous system arousal.  Communication was within normal limits.  He showed impaired attention and/or focus, which interfered with work performance and daily task completion.  He did not have panic attacks.  His thought processes were appropriate; he understood directions.  His judgment was not impaired, and abstract thinking and memory were within normal limits.  He did not have suicidal or homicidal ideations.  The examiner diagnosed PTSD and major depressive disorder under Axis I and assigned a GAF score of 55.  

The examiner noted that the effects of PTSD symptoms on the Veteran's employment and overall quality of life include heightened arousal, hypervigilance, and readiness to combat others despite no longer being in a combat situation.  It interfered significantly with maintaining viable working relationships with others.  Mentally, he occasionally had some interference with performing activities of daily living because of poor energy and concentration leading to poor task completion at work and home.  The examiner noted that the best description of the Veteran's current psychiatric impairment is psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.

On February 5, 2013 VA (fee basis) psychiatric examination, the Veteran reported he could not provide sequential information regarding his pre-military, military and post-military history, except to state that he was a truck driver until approximately two years ago.  He stated "I am stressed out a lot."  He did not elaborate, but his wife reported he was extremely anxious and was indeed very anxious about the examination.  She reported that he cannot tolerate being in enclosed spaces (the examination room door was left open to accommodate his anxiety).  He was not taking any psychotropic medications or receiving counseling at that time.  

On mental status evaluation the examiner noted the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, impaired impulse control, such as unprovoked irritability with periods of violence and disorientation to time or place.  He also had memory loss; his wife reported that she constantly had to follow him to make sure he does not leave a cigarette burning somewhere, that a door to the house is not left open, or other kinds of activities.  His judgment was impaired; his wife makes all financial and medical decisions.  He had major cognitive difficulties that preclude him from managing his financial affairs.  The examiner diagnosed PTSD under Axis I and assigned a GAF score of 55.  The examiner noted that VA established a diagnosis of PTSD with major depressive disorder, and that there is a change in the diagnosis; his condition is active.  The multiple Axis I diagnoses are related and the secondary diagnosis is a progression of the primary diagnosis.  The alcohol dependence represents his attempt to self-medicate and treat his PTSD.  His sleep disorder is also secondary to his PTSD and he attempts to treat it with alcohol use, which has now become dependence.  There are major medical conditions that are interacting with the Veteran's psychological condition.  He is presently not able to drive independently and has had several cardiovascular events to include three myocardial infarctions, stent, placement and congestive heart failure.  He continues to smoke and drink.  It is not possible to differentiate what portion of each symptom is attributable to each diagnosis because persistent disorder of initiating and maintaining restful and enduring sleep, and alcohol dependence are related to PTSD.  The examiner further noted that the Veteran's level of occupational and social impairment with regard to all mental diagnoses is best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The occupational and social impairment attributable to PTSD is 90 percent; while his sleep disorder and alcohol dependence are judged to be at the remainder 10 percent.

For the period prior to February 5, 2013, the evidence demonstrates that the Veteran's PTSD with major depressive disorder is shown to have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), as evidenced by symptoms described during the August 2010 VA examination.  However, during this period, the disability is not shown to have caused occupational and social impairment with reduced reliability and productivity, as evidenced by the absence of panic attacks, normal speech and communication; appropriate thought processes, and abstract thinking and memory were within normal limits, and he did not have suicidal or homicidal ideations.  A GAF score of 55 was assigned throughout this period, reflecting moderate symptomatology.  Accordingly, the Board finds that no more than a 30 percent rating was warranted at any time during the period prior to February 5, 2013.  See Fenderson, 12 Vet. App. 119, 126-127.

The effects of the Veteran's disability on employment (TDIU) for the period prior to February 5, 2013 are addressed below in the remand portion of this decision.  

For the period from February 5, 2013, the evidence of record shows the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, and warrants a 70 percent rating under Code 9411.  However, during this period, the Veteran's disability is not shown to have caused total social impairment, as evidenced by his marriage to his supportive wife and a lack of report of symptoms as persistent danger of hurting self or others, neglect of personal appearance and hygiene, grossly inappropriate behavior and/or persistent delusions or hallucinations.  Furthermore, a GAF score of 55 was assigned during this period, reflecting moderate symptomatology.  Accordingly, the Board finds that no more than a 70 percent rating is warranted at any time during the period from February 5, 2013.  See Fenderson, 12 Vet. App. 119, 126-127.

The effects of the Veteran's disability on employment for the period from February 5, 2013 will be addressed below in conjunction with the claim for a TDIU rating.

IHD

The Veteran filed a claim of entitlement to service connection for IHD in April 2010.  In December 2010 the RO granted service connection for IHD, status post stent placement associated with herbicide exposure and assigned a 10 percent rating effective April 21, 2010, and a 30 percent rating effective from May 9, 2010 under Code 7005 for arteriosclerotic heart disease, which provides:

A 10 percent rating is warranted with workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted with workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there was more than one episode of acute congestive heart failure in the past year, or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure, or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

Where there has been a myocardial infarction, a cardiac disability may alternatively be rated under Code 7006, which provides for ratings identical to those under Code 7005, with the exception that the disability is to be rated 100 percent during and for three months following myocardial infarction, documented by laboratory tests.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

A July 2008 private treatment follow-up report reveals the Veteran reported that he was doing well.  He denied any chest pains, shortness of breath, edema or any problem since his heart attack the prior month (when he underwent emergent PCI [percutaneous coronary intervention] with placement of cypher stent in the circumflex artery).  The impressions by the physician, in pertinent part, were coronary artery disease, status post placement of a cypher drug eluting stent in the circumflex artery one month ago, history of non-Q wave myocardial infarction one month ago, and hypertension, not well controlled.  A January 2009 private treatment report notes the Veteran was seen for follow-up of coronary artery disease.  It was noted that he had been treated for a myocardial infarction in June 2008 and had a drug eluting stent placed in his left circumflex artery.  He had been taking medications as directed.  The physician, in pertinent part, diagnosed coronary artery disease, and hypertension.  

Private hospital treatment records dated in May 2010 shows the Veteran was admitted with complaints of left-sided weakness and numbness for 2 to 3 days.  He admitted to alcohol use daily.  He denied headache, visual, slurred speech, or facial weakness.  He reported having an underlying history of hypertension.  He denied any other constitutional symptoms.  He had not had any chest pain or shortness of breath.  On physical examination his heart was a regular rate and rhythm without murmur or ectopy.  Chest x-rays were unremarkable for any pleural effusion, consolidating infiltrate or cardiomegaly.  His EKG [electrocardiogram] was significant for sinus tachycardia at a rate of 100 beats per minute.  The impressions, in pertinent part, were cerebrovascular accident with left upper extremity weakness, coronary artery disease stable, and hypertension.   

A May 2010 two-D echocardiogram (ECHO) showed trace aortic valve insufficiency, concentric left ventricular hypertrophy with normal systolic wall motion, the calculated ejection fraction was 56 percent, diastolic dysfunction was noted; he had normal mitral valve and left atrial size, and trace tricuspid valve insufficiency.  He was discharged in May 2010 with various prescribed medications and a fish oil supplement.

On August 2010 VA (fee basis) examination, the Veteran reported having IHD that existed since June 2008.  As a result of his heart disability he experienced symptoms of shortness of breath, dizziness after being in the heat, syncope attacks, fatigue and elevated blood pressure, which occur intermittently, as often as once a month with each occurrence lasting one hour.  He did not have angina.  His ability to perform daily functions during flare-ups was minimal.  He reported no congestive heart failure, or history of rheumatic heart disease.  He stated he had a heart attack in 2008, and had an angioplasty in June 2008.  He did not have a heart valve replacement, a coronary bypass, a cardiac transplant, a cardiac pacemaker implant or an AICD [automatic implantable cardioverter/defibrillator].  He was treated with various medications and vitamin supplements.  Examination of the heart revealed a normal size (as determined by auscultation), normal S1 and S2, S3 and S4 regular rate and rhythm.  There were no heaves, thrills, murmurs or gallops.  There was no evidence of congestive heart failure, cardiomegaly or cor pulmonale.  X-rays revealed no cardiomegaly, congestion or pleural effusion, inflammatory infiltrate, focal consolidate, or suspicious lung nodule or gross mass lesion.  There was minimal scarring/discoid atelectasis of left lung base.  The examiner diagnosed IHD status post stent.  The subjective factors were per the Veteran's history and the objective factors were medications and supplements prescribed.  The examiner noted that the effect of the Veteran's heart disability on his usual occupation was unemployed; and the effect on his daily activity was moderate.

The August 2010 stress test showed the Veteran achieved a maximum heart rate of 136 (85% of the maximum predicted heart rate) after 5 minutes and 54 seconds of exercise.  His maximum blood pressure was 184/97 and he had a maximum work load of 7.0 METS.  However, the test was terminated due to dizziness.  There were no chest pains.  The electrocardiogram (ECG) at rest was normal; with exercise, there were no significant STT [serial thrombin time] changes or arrhythmias.  The impression was no evidence of cardiac ischemia found by treadmill stress testing, no significant arrhythmias found and the Veteran's exercise tolerance was fair.  No changes in the diagnosis were noted.

A February 2011 ECHO report shows moderate left ventricular concentric hypertrophy with preserved left ventricular systolic function, ejection fraction estimated at 60-65 percent, and trace mitral regurgitation.  June 2011 chest x-rays were unremarkable; there was no cardiomegaly, congestion, or pleural effusion.  A June 2011 cardiac stress test shows the Veteran had a suboptimal exercise test as he was unable to achieve an adequate heart rate.  His exercise tolerance was poor.  There was no evidence of cardiac ischemia or arrhythmia at the level of exercise achieved.

A November 2012 VA outpatient primary care physician note, reported the Veteran had a confirmed diagnosis of ischemic heart disease and was prescribed aspirin, beta blocker, and cholesterol lowering medicine.

On January 2013 VA (fee basis) examination, the Veteran reported that 2009 was the date of onset of his symptoms; they had begun with weakness, and high blood pressure readings.  He noted a history of percutaneous coronary intervention, and myocardial infarction.  He did not have congestive heart failure.  His heart disability had stabilized with medication.  He experienced angina, shortness of breath, dizziness, syncope attacks, and fatigue.  He reported having a treatment plan, which included taking continuous medication for his diagnosed heart disability.  His METs level was greater than 5 but not greater than 7.  Physical examination revealed regular rhythm, and normal auscultation.  The point of maximal impact was not palpable.  There was no evidence of cardiac hypertrophy, or cardiac dilatation.

Chest x-rays shows no cardiomegaly or pulmonary vascular congestion.  ECG showed hyperdynamic LVEF [left ventricular ejection fraction] of 75%, normal left ventricular cavity size, mild LV hypertrophy, and no regional wall motion abnormalities.  Diastolic function: mitral inflow reveals an abnormal relaxation pattern, and normal left atrial size.  Normal valves were found.  There was normal right ventricular size and systolic function.  Normal left and right atrial dimensions.  Structurally normal valves.  The inferior vena cava was of normal size with normal respiratory collapse.  Normal aortic root and ascending aorta dimensions.  No intracardiac mass or thrombus.  No pericardial effusion.  No significant valvular stenosis.  No significant valvular regurgitation.  No evidence for shunt by color Doppler interrogation.  The examiner diagnosed IHD, status post stent.  The functional impairment caused by the established diagnoses was fatigue.  The examiner noted that the Veteran's service-connected disability(ies) renders him unable to secure and maintain substantially gainful employment.  He has IHD status post stents, and fatigue is his impairment.  

For the period prior to May 9, 2010 the Veteran's IHD is rated 10 percent.  At no time during this period is his heart disability shown to have been manifested by a workload of 7 METs or less, or by cardiac hypertrophy or dilatation, which is required for the next higher rating of 30 percent under Code 7005.  His cardiac symptoms appeared to be controlled by medication.  Accordingly, the Board finds that a rating in excess of 10 percent for the period prior to May 9, 2010 is not warranted.

For the period from May 9, 2010, the Veteran's IHD is rated 30 percent.  At no time during this period was his IHD manifested by more than one episode of acute congestive heart failure, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, which is require to warrant the next higher rating of 60 percent.  On May 2010 ECG his ejection fraction was 56 percent; and on August 2010 VA examination, a stress test revealed a maximum work load of 7.0 METS.  A February 2011 ECHO shows an ejection fraction estimated at 60-65 percent.  The most recent VA examination in January 2013 shows METs level was greater than 5 but not greater than 7 and LVEF of 75 percent.  Thus, a rating in excess of 30 percent is not warranted for the period from May 9, 2010.  Accordingly, the Board finds that the current ratings are appropriate and that there is no basis for awarding higher ratings for any period of time under consideration.  See Fenderson, 12 Vet. App. 119, 126-127.

The effects of the Veteran's disability on employment for the periods prior to and from May 9, 2010 will be addressed below in conjunction with the claim for a TDIU rating and in the remand portion of this decision.

Extraschedular Consideration

Consideration has been given regarding whether the schedular evaluations for the claims for increased ratings for PTSD with major depressive disorder and IHD are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.  As discussed above, there is a higher rating available under the diagnostic codes addressed in this decision, but the Veteran's PTSD and IHD are not productive of the manifestations that would warrant higher ratings during any of the periods under consideration.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


TDIU

At the outset, the Board notes that as a result of the decision, hereinabove granting a 70 percent rating for PTSD with major depression from February 5, 2013, the Veteran now meets the schedular criteria for a TDIU rating from that date.  38 C.F.R. § 4.16(a).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  3 8 C.F.R. § 4.16(a).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

As to the period beginning February 5, 2013, the Board finds after consideration of the pertinent evidence that the Veteran meets the criteria for a schedular TDIU rating; the evidence shows from that date he was unable to pursue substantially gainful employment due to his service-connected disabilities.  

As previously mentioned, on January 2013 VA (fee basis) heart examination, the examiner opined that the Veterans service-connected disabilities render him unable to secure and maintain substantially gainful employment.  At the February 2013 VA psychiatric examination, the Veteran reported he last worked as a truck driver approximately two years ago.  The examiner found the Veteran had occupational deficiencies and also noted he had major cognitive difficulties that would preclude him from managing his financial affairs.  It was also noted that he could not be in enclosed spaces; so as not to raise his anxiety level, the examination room door was left open during his evaluation.  Such observations are persuasive in demonstrating that the Veteran would be unable to obtain and maintain substantially gainful employment. 

The Board has also taken into account the Veteran's education, training, work history, and level of symptoms related to his service-connected mental disability, and is of the opinion that the evidence supports his claim that he is not capable of sustaining substantial gainful work activity.  He has a high school education and training as a truck driver, which is a job he stated he performed for 40 years (he also had mechanics training).  He asserts his service-connected physical and mental disabilities prevent his ability to gain or maintain employment because employers view him as a liability, both in productivity (due to physical limitations) and stability (due to PTSD symptoms, such as not wanting to get out of bed, anger and inability to concentrate or remember).  The Board finds that the Veteran's statements as to the severity of his symptoms and the impact on his employability are within his own personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Board finds his statements to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  He has provided a generally consistent account of his symptoms which the objective medical evidence tends to corroborate (notably his hospitalizations due to a heart disability and stoke). 

After consideration of all the relevant evidence, the Board finds beginning February 5, 2013 the Veteran met the schedular criteria for a TDIU and is unemployable due to his service-connected disabilities beginning February 5, 2013.  Accordingly, a TDIU rating is warranted from that date.



ORDER

An increased (70 percent) rating for PTSD with major depressive disorder is granted for the period from February 5, 2013, subject to the regulations governing payment of monetary awards; a rating in excess of 30 percent prior to February 5, 2013, and in excess of 70 percent from February 5, 2013 are denied.

Entitlement to a rating in excess of 10 percent for IHD prior to May 9, 2010 and in excess of 30 percent from that date is denied.

A TDIU rating is granted effective from February 5, 2013, subject to the regulations governing payment of monetary awards.  


REMAND

Regarding the claim for service connection for hypertension (claimed as high blood pressure due to clogged arteries as a result of exposure to herbicides), the Veteran and his representative now claim, in the alternative, hypertension as secondary to his service-connected disabilities of PTSD with major depressive disorder and IHD.  38 C.F.R. § 3.310(b).

The Veteran has not received notice of what is needed to substantiate the secondary service connection theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the AOJ has not addressed this theory of entitlement in the first instance.  In addition, a VA examination with a medical opinion is necessary, (to also include the secondary service connection causation theory).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board is remanding the claim of entitlement to a TDIU prior to February 5, 2013 for referral of an extra-schedular evaluation by the Director of Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b).  VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU rating arises in connection with an appeal, the Board is not precluded from issuing a final decision on the TDIU schedular provision and remanding the extraschedular portion for additional consideration.  See VAOPGCPREC 6-96 para. 14, 15 (August 16, 1996).  

The Board notes that the December 2010 VCAA notice letter provided to the Veteran satisfied VCAA notice requirement with respect to his TDIU claim on an extraschedular basis.  The Board is referring the issue of a TDIU to the Director of Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). 

Prior to February 5, 2013, the Veteran failed to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a).  His service-connected disabilities at that time were: PTSD with major depressive disorder , rated 30 percent, and IHD, rated 10 percent from April 21, 2010 and 30 percent from May 9, 2010; the combined service-connected disability ratings was 40 percent from April 21, 2010 and 50 percent from May 9, 2010.  Thus, for the period prior to February 5, 2013, he did not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU. 

When a Veteran fails to meet the applicable percentage standards enunciated in  38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) 

The Veteran's TDIU claim (currently under appeal) was received by the RO in November 2010.  It is unclear from the evidence of record, when he became unemployed.  An August 2010 VA examination reports he had a heart attack in 2008 and as a result of his heart disability he experienced shortness of breath, dizziness, syncope attacks and fatigue.  He reported having 12 attacks in the past year.  He was diagnosed with IHD and prescribed medication.  The examiner noted that the effect of the Veteran's heart disability on his usual occupation was "unemployed."  On VA (fee basis) examination in November 2010 he reported he was working as a truck driver.  The November 2010 examiner noted that the Veteran's PTSD symptoms interfered significantly with his ability to maintain viable working relationships.  In his substantive appeal, received in October 2012, the Veteran's representative noted, "The service-connected disability prevents the [V]eteran from being able to find and/or maintain gainful employment.  The [V]eteran experiences significant fatigue, angina, and dizziness, and oftentimes must limit his activity due to these residual symptoms."  On January 2013 VA examination, the examiner opined that the Veteran's service connected disabilities rendered him unable to secure and maintain substantially gainful employment.  At one point during the February 2013 examination, the Veteran reported working as a truck driver until 2010 or 2011 (neither he nor his wife knew the exact date he became unemployed).  Then, he reported he was a truck driver until approximately two years ago [2011].

Given the findings of the January 2013 VA examiner, there is highly probative evidence of record that during the period prior to February 5, 2013, the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, therefore, a referral of the TDIU claim (for the period prior to February 5, 2013) for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).

Although the Veteran was provided a VA claim form specific to TDIU (VA Form 21-8940) in December 2010, the record does not include a completed form.  He should again be requested to complete a VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for hypertension, provide the Veteran with notice for a claim of service connection for such disability on a secondary basis (specifically as secondary to the Veteran's service-connected PTSD with major depressive disorder and IHD).  He should have adequate opportunity to respond.  

2.  Provide the Veteran with a TDIU claim form and ask him to complete it, allowing for a reasonable time for response.

3.  Arrange for an appropriate examination of the Veteran to ascertain the etiology of hypertension.  The Veteran's entire record must be furnished to the examiner for review in connection with the examination.  

The examiner should respond to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was manifested during his service or is otherwise causally related to service?

b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was manifested with the first postservice year (the Veteran was honorably discharged from service in January 1971).

c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to, or caused by, his service-connected PTSD with major depressive disorder and/or IHD?  

d) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated (permanently worsened) by his service-connected PTSD with major depressive disorder and/or IHD?

Please provide a detailed rationale for all opinions stated.  

4.  Ask the Veteran to complete an authorization form for his former employer to allow VA to request the dates of his employment (when he was employed as a truck driver for the past 40 years) and any other documents related to his disabilities and his ability to maintain employment with that employer.

5.  Then, submit the claim for a TDIU (for the period prior to February 5, 2013) to the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).   

6.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim for service connection for hypertension, including the claim of secondary service connection for hypertension; and readjudicate the claim for a TDIU on an extra-schedular basis prior to February 5, 2013.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 

that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


